PER CURIAM.
As the order on appeal had two grounds for releasing J.V. from his commitment prior to the Department of Juvenile Justice discharging him, and as the State’s initial brief only challenges the first ground — the trial court’s statutory interpretation, we are compelled to affirm since reversal can only be premised on arguments made in the initial brief. St. Regis Paper Co. v. Hill, 198 So.2d 365 (Fla. 1st DCA 1967); Page v. City of Fernandina Beach, 714 So.2d 1070 (Fla. 1st DCA 1998)
AFFIRMED.
LEWIS, ROWE, and BILBREY, JJ., concur.